IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC MOORE, :
Plainuff : CIVIL ACTION
Vv.
CITY OF PHILADELPHIA, et al, : No. 19-4400
Defendants j
ORDER

AND NOW, this DLE say of April, 2020, upon consideration of the City of
Philadelphia’s Motion to Dismiss for Failure to State a Claim (Doc. No. 10) and the Response in
Opposition (Doc. No. 18), it is ORDERED that the City’s Motion to Dismiss (Doc. No. 10) is
GRANTED. Plaintiff may file an amended complaint in an attempt to cure the pleading

deficiencies consistent with this Court’s accompanying Memorandum within 21 days of the date

of this Order.

 

 

ONE E.K/PRATTER
ITED STATES DISTRICT JUDGE
